DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-19 have been considered but are moot because the new grounds of rejection do not rely on the references applied in the same way as in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended Claims 1-2, 4, 15 and 19, New Claims 23-25 added. Claims 3, 6-10 and 13-14 canceled.  No new matter added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 11-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Leyden (US 6,508,971).

Regarding Claim 1, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: setting a weight of at least part of the shaped object to be a setting weight different from a filling weight that is weight in a case of forming the shaped object by filling a deposition material used for deposition (Fig. 6 paragraphs [0038] [0046] cavities – 604, filler material – 606); and forming the shaped object to which the setting weight is set to be matched with the setting weight (Fig. 5 and 6, paragraphs [0037] [0048] dynamic balancing).by forming at least part of the shaped object in a state of including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]). 
Schmehl does not disclose a substance having a specific gravity different from that of the deposition material is put into the clearance, or that the clearance is empty nor therein in a direction of a center of gravity of the shaped object with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced.
In the same field of endeavor, Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; 14: 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments whereby at least part of the shaped object is formed to be matched with the setting weight by putting a substance having a specific gravity (synonymous with the drop density ratios disclosed in this reference 49:38-41) different from that of the deposition material in the clearance (42: 37 – 42) or empty (31: 35-37) and wherein in a direction of a center of gravity of the shaped object, a weight of a lower portion of the shaped object is increased, and a weight of an upper portion of the shaped object is reduced (40:27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teachings of Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it to be filled with a filling material to add weight would also include an embodiment by putting a substance having a specific gravity different from that of the deposition material in the clearance and with a weight gradient for a lower portion of the shaped object increasing and a weight of an upper portion being reduced. One 
Regarding Claim 2, the combination of Schmehl and Leyden disclose all the limitations of Claim 1, and Leyden further discloses receiving an instruction for a center of gravity as an instruction for designating a direction of the center of gravity of the shaped object (Fig. 3. 16:39-43 XY build region formed by the head sweeping back and forth in X direction, while the Y-state translates in Y-direction ), and setting the direction of the center of gravity of the shaped object based on the instruction for the center of gravity (15: 64-68  each cylinder may be caused to rotate).
Regarding Claim 4, the combination of Schmehl and Leyden disclose all the limitations of Claim 1, and Leyden further discloses the shaped object is formed so that at least part of the other clearances are empty in a state in which the shaped object is completely shaped (38: 45-48).
Regarding Claim 5, the combination of Schmehl and Leyden disclose all the limitations of Claim 4 and Schmehl further discloses that the shaped object is formed to include the clearances having the same shape (paragraph [0044] regular pattern).
Regarding Claim 11, the combination of Schmehl and Leyden disclose all the limitations of Claim 1 and Schmehl further discloses the clearance is formed in a state of being filled with a fluid material that keeps fluidity within the clearance, and the deposition material is further deposited on the fluid material (paragraph [0050]).
Regarding Claim 12, the combination of Schmehl and Leyden disclose all the limitations of Claim 11 and Leyden further discloses that water or liquid containing water as a principal component is used as the fluid material (51: 4-7). 

Regarding Claim 23, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object (abstract) including a clearance inside as a region that is not formed 
In the same field of endeavor, Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; 14: 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments that form the shaped object so that the clearances are empty in a state in which the shaped object is completely shaped (31: 35-37). Leyden further discloses blocking an opening of the clearance with a lid prepared in advance after the clearance is formed (Fig. 20 50: 45-47 intermediate layers – 27 function as a layer of bridging between columns – 25, 26), and further depositing the deposition material on the lid to form the shaped object so that the clearance is empty (Fig. 28a 44:55-62 branching elements – 510, 512, 514 and 516); and further using the deposition material on the lid to form a second clearance different from the clearance, which is a region not formed with the deposition material (Figs. 28b 44: 62-65 branching type supports work up from surface – 500 toward surface – 502). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teachings of Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it as a region that is not formed with the deposition material would also comprise that the clearances are empty in a state in which the object is completely shaped with blocking of an opening of the clearance with a lid after the clearance is formed, and further depositing deposition material on the lid such that this deposition material on the lid forms a second clearance different from the clearance, which is a region not formed with the deposition material. One with ordinary skill in the art would be motivated to do so because a transition layer is useful such that without these transition layers the walls, sides or columns could fall into the clearances (50:47-51).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Leyden (US 6,508,971) and further in view of Osawa (US 2016/0297147).
Regarding Claim 15, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object (abstract) including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]) and the clearance is formed in a state of being filled with a filling material that is a substance different from the deposition material (paragraph [0036]) and discloses that the deposition material is further deposited on the filling material (paragraph [0037]),  However, Schmehl does not disclose whether the filling material is of a certain height as that of a deposition upper surface of the deposition material or and inside of the clearance is filled during the shaping process with the difference being removed by planarizing the deposition material or removing the filling material from the clearance to form the shaped object so that the clearance is empty. 
In the same field of endeavor, Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; 14: 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments wherein the filling material has the same height as that of a deposition upper surface of the deposition material during a shaping process, or an inside of the clearance is filled during the shaping process with a difference of an amount of the deposition material to be removed by planarizing the deposition material (Figs. 3, 5 14:64-15:3 planarizer – 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teachings of Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it as a region that is not formed with the deposition material and further depositing the deposition material on the filling material would also comprise having the filling material be at the same height or with a difference of an amount from that of the upper surface of the deposition material to be removed by planarizing the deposition material, as disclosed by Leyden. One with ordinary skill in the art would be motivated to maintain the same height as that of the deposition upper surface or to remove the difference by planarization so the layer or lamina of material dispensed is smoothed out and set to a desired thickness for the last formed layer and to set the net upper surface of the last formed layer to a desired level (15:1-
In the same field of endeavor, Osawa teaches a method for forming a three-dimensional object with a support body arranged and stacked inside a hollow chamber (Fig. 13a paragraph [0120] support body – 2 hollow chamber – 12) and the filling material in the clearance is removed to form the shaped object so that the clearance is empty (Fig. 13C paragraph [0122] exit hole – 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl and Leyden to incorporate the teachings of Osawa whereby a clearance formed with a state of being filled with a filling material with a substance different from the deposition material (paragraph [0036]) with deposition material further deposited on the filling material (paragraph [0037]) as disclosed by Schmehl would also consider the removal of the material to empty the clearance. One with ordinary skill in the art would be motivated to do so because it then becomes possible to remove a support body even if it is not completely dissolved (paragraph [0124]).
Regarding Claim 16, the combination of Schmehl, Leyden and Osawa disclose all the limitations of Claim 15 and Osawa further discloses further forming a hole that communicates an inside of the clearance with an outside of the shaped object, and removing the filling material in the clearance through the hole  (paragraph [0121] see also claims 11 and 12).
Regarding Claim 17, the combination of Schmehl, Leyden and Osawa disclose all the limitations of Claim 15 and Schmehl further discloses that the filling material is a fluid material that keeps fluidity within the clearance (paragraph [0036] silicone or other gel).
Regarding Claim 18, the combination of Schmehl, Leyden and Osawa disclose all the limitations of Claim 17 and Schmehl further discloses that a substance having a specific gravity larger than a specific gravity of the deposition material is used as the fluid material (paragraph [0048] filler may control weight). 
Regarding Claim 19, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object (abstract) including a clearance inside as a region that is not formed 
However, Schmehl does not disclose whether the fluid material is of a certain height as that of a deposition upper surface of the deposition material or and inside of the clearance is filled during the shaping process with the difference being removed by polarizing the deposition material or removing the fluid material from the clearance to form the shaped object so that the clearance is empty. 
In the same field of endeavor, Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; 14: 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes embodiments wherein the filling material has the same height as that of a deposition upper surface of the deposition material during a shaping process, or an inside of the clearance is filled during the shaping process with a difference of an amount of the deposition material to be removed by planarizing the deposition material (Figs. 3, 5 14:64-15:3 planarizer – 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teachings of Leyden whereby a manufacturing method using shaping material to form a shape and a clearance within it as a region that is not formed with the deposition material and further depositing the deposition material on the filling material would also comprise having the filling material, which may be a liquid,  be at the same height or with a difference of an amount from that of the upper surface of the deposition material to be removed by planarizing the deposition material, as disclosed by Leyden. One with ordinary skill in the art would be motivated to maintain the same height as that of the deposition upper surface or to remove the difference by planarization so the layer or lamina of material dispensed is smoothed out and set to a desired thickness for the last formed layer and to set the net upper surface of the last formed layer to a desired level (15:1-3). However, Schmehl or Leyden do not disclose the removal of the filling material from the clearance so that it is empty. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl and Leyden to incorporate the teachings of Osawa whereby a clearance formed with a state of being filled with a filling material with a substance different from the deposition material (paragraph [0036]) with deposition material further deposited on the filling material (paragraph [0037]) as disclosed by Schmehl would also consider the removal of the material to empty the clearance. One with ordinary skill in the art would be motivated to do so because it then becomes possible to remove a support body even if it is not completely dissolved (paragraph [0124]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Smalley (US 5,015,424) and further in view of Leyden (US 6,508,971).
Regarding Claim 24, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]), forming the clearance in a state of being filled with a fluid material (paragraph [0036] fill material may be a liquid) that keeps fluidity within the clearance (Fig. 6 paragraphs [0038] [0046] cavities – 604, filler material – 606), and further depositing the deposition material on the fluid material (paragraph [0019] depositing successive layers) and using a shaping table having an upper surface on which the shaped object being shaped is placed (Fig. 1 paragraph [0015] build platform – 102 surface – 116 provides a fixed, dimensionally and positionally stable platform on which to build the object – 112). 
However, Schmehl does not disclose the formation of a wall part surrounding the object being shaped on the shaping table with a gap between it and the shaped object and is silent as the deposition 
In the same field of endeavor, Smalley teaches in a method for producing objects by stereolithography, the forming of a wall part surrounding the shaped object being shaped on the shaping table with a gap between the wall part and the shaped object (Fig. 4 12:8-10 movable elevator platform – 29 container – 21), during shaping the shaped object (12:10-13); and storing the fluid material between the wall part and the shaped object being shaped, when the fluid material overflows from the clearance (12:19-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teaching of Smalley whereby a manufacturing method comprising using a shaping table will also form a wall part surrounding the shaped object being shaped on the shaping table with a gap between the wall part and shaped object and storing the fluid material between the wall part and the shaped object the shaped object when the fluid material overflows from the clearance. One with ordinary skill in the art would be motivated to do because after removal another object is ready to be produced (12:30-34). However, Schmehl or Smalley do not disclose the use of an inkjet to discharge the deposition material nor the provision of a planarizing roller.
In the same field of endeavor,  Leyden teaches a selective deposition modeling method whereby a variety of support structures and build styles are used in rapid prototyping systems (Figs. 28a, 28b), using a planarizer (Figs 3, 5; 14: 64- 15: 9 planarizer – 11 rotating cylinder – 18a), which includes discharging the fluid material from an inkjet head (8:26-29; 11:56-67); providing the inkjet head with a planarizing roller for planarizing the deposition material (Fig. 3 10:53-62 dispensing platform – 18 dispensing head (multi orifice ink jet head – 9  planarizer – 11 dispensing platform supports both the planarizer and the dispensing head), and the planarizing roller removes excess of the fluid material from the clearance during the shaping (16:62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Schmehl and Smalley to incorporate the teachings of Leyden whereby a manufacturing method comprising a clearance formed .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl (US 2014/0121813) in view of Smalley (US 5,015,424).
Regarding Claim 25, Schmehl discloses a manufacturing method for a shaped object for manufacturing a three-dimensional shaped object by depositing a layer of shaping material (abstract), the manufacturing method comprising: depositing layers of a deposition material used for deposition to be formed to shape the shaped object including a clearance inside as a region that is not formed with the deposition material (paragraph [0003]), forming the clearance in a state of being filled with a fluid material (paragraph [0036] fill material may be a liquid) that keeps fluidity within the clearance (Fig. 6 paragraphs [0038] [0046] cavities – 604, filler material – 606) where the fluid material is a material different from the deposition material (paragraph [0036]) and using a shaping table having an upper surface on which the shaped object being shaped is placed (Fig. 1 paragraph [0015] build platform – 102 surface – 116 provides a fixed, dimensionally and positionally stable platform on which to build the object – 112) and further using a head part that ejects the shaping material (paragraph [0013] multijet is used as an additive fabrication technique). However, Schmehl does not disclose the shaping of the object with a liquid storage container with a period of immersion in the liquid. 
In the same field of endeavor, Smalley teaches that during shaping the shaped object (Col. 12 lines 10-13); and a liquid storage container as a container for storing a liquid (Col. 12 lines 19-28) with a manufacturing method comprising: immersing the shaped object being shaped in the liquid within the liquid storage container together with the shaping table in at least part of a period during a shaping process of the shaped object (12:14-28) and during this period, an amount of the liquid in the liquid storage container is adjusted so that a liquid surface of the fluid material and a deposition upper surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Schmehl to incorporate the teaching of Smalley whereby a manufacturing method using shaping material to form a shape and a clearance within it as taught by Schmehl, would also consider surrounding the shaped object being placed on the shaping table with a liquid storage container and immersing the object being shaped while the container is adjusted so that the surface of the fluid material and the upper surface of the deposition material are at the same height. One with ordinary skill in the art would clearly utilize this technique because keeping the surface constantly level will insure the maximum resolution for a layer to form on the working surface of the shape (Fig.4 13: 10-15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742